Opinion issued February 21, 2013




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-13-00050-CV
                                   ____________

                   DOROTHY PRUITT-HARRIS, Appellant

                                        V.

                      BRENDA B. MCCOWAN, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-06038


                          MEMORANDUM OPINION

      This is an attempted appeal from an interlocutory summary judgment order.

Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only

if authorized by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352

(Tex. 2001).
      On January 17, 2013, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction on or before January 28, 2013. See TEX. R. APP. P. 42.3(a).

Appellant did not file a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                     PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                          2